925 So. 2d 484 (2006)
Robert T. BAKER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4201.
District Court of Appeal of Florida, Fourth District.
April 19, 2006.
Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
*485 SHAHOOD, J.
We affirm appellant's, Robert Baker, conviction following a trial by jury. Appellant was charged with aggravated stalking, burglary of a conveyance with battery, throwing a deadly missile into a vehicle, and aggravated assault. The jury found appellant guilty of burglary of a conveyance, a lesser included offense to the burglary of a conveyance with battery charge.
The judgment entered by the trial court reads that appellant was tried and found guilty of "Burglary Conv/Batt," meaning burglary of a conveyance with battery. Appellee acknowledges, and we agree, that the case should be remanded to correct this scrivener's error in the judgment to reflect that the jury found appellant guilty of burglary of a conveyance. See Valle v. State, 756 So. 2d 218 (Fla. 4th DCA 2000). Appellant must not be present to correct this scrivener's error.
Affirmed; Remanded with Directions.
POLEN and KLEIN, JJ., concur.